27 N.Y.2d 784 (1970)
In the Matter of the Claim of Julia Sedlak, Respondent,
v.
J. & A. Custom Heating & Air Conditioning, Inc. et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued September 24, 1970.
Decided October 8, 1970.
Carlton A. Walls for appellants.
Louis J. Lefkowitz, Attorney-General (Morris N. Lissauer, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
No appearance for claimant-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge GIBSON.
Order affirmed, with costs; no opinion.